Citation Nr: 1739632	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a back disability to include osteoarthritis and degenerative disc disease.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served active duty from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veteran Affair (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claimed back disability was not caused or aggravated by his service and did not manifest itself to a compensable degree within one year of active service.

2. The Veteran's claimed bilateral hearing loss was not caused or aggravated by his service and did not manifest itself to a compensable degree within one year of active service.

3. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by active military service, and arthritis of the lumbar spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. Bilateral hearing loss was not incurred or aggravated by active military service, and it may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters in March 2013 and November 2013 from the RO provided notice of the evidence required to substantiate the claim for service connection for a back disability, bilateral hearing loss, and TDIU. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, Social Security Administration (SSA) records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post service treatment records. The Board notes that the Veteran stated that he was treated at a VA medical center in February 1964. The RO requested the Veteran's records from the VA medical center the Veteran specified. The VA medical center responded that it did not have archived records of the Veteran. Upon evidence that the Veteran had pertinent records located at SSA, the RO requested evidence the Veteran's SSA records. SSA informed VA that such records were destroyed. The Veteran was notified of the results of this search. The Veteran in response sent in a letter from SSA detailing his SSA entitlement benefit award. 

In addition, the Veteran underwent a December 2013 thoracolumbar spine examination and a December 2013 VA audiological examination, with a February 2014 addendum audiological medical opinion. These examinations are of record.  

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, hearing loss or tinnitus, becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). The second and third elements outlined above may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a chronic disease was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Bilateral Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO). To facilitate the data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO standards.

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure from his time as a mortar expert in-service. The Veteran stated that his military occupational skill was a mortar specialist. The Veteran's DD-214 noted that the Veteran was a specialist in heavy weapons infantry and had an "Expert (4.2 Mortar) citation. Therefore, the Board finds the Veteran's statements that he fired weapons and had noise exposure competent and credible. Thus, the Board concedes that the Veteran had in-service noise exposure.

The Veteran's service treatment records include an induction examination.  On induction examination, the Veteran's hearing was reported to be 15/15 on whispered voice testing, bilaterally. The Veteran received an H1 physical profile.

On separation examination in July 1963 the following results were reported at the specified frequencies:





HERTZ



250
1000
2000
4000
8000
RIGHT
-5 (10)
-5 (5)
-5 (5)
5 (10)
15 (25)
LEFT
-10 (5)
-5 (5)
-5 (5)
10 (15)
10 (20)

The Veteran's post-service VA medical records indicate that he first reported hearing loss in November 2012. In January 2013 the Veteran was diagnosed with asymmetric hearing loss. The Veteran was fitted for hearing aids for bilateral hearing loss in May 2013. 

In April 2014, the Veteran stated that he was exposed to explosions from mortar weapons. In December 2015, the Veteran stated that he has been suffering from all of his disabilities claimed (including hearing loss) since leaving service. The Veteran also stated that he fired weapons that contributed to his bilateral hearing loss. 

The Veteran underwent a VA audiological examination in December 2013. The Board notes that the December 2013 examiner did not have access to the Veteran's file. The Veteran underwent a puretone audio test. The Veteran's right ear tested at 1000 hertz 30 decibels, 2000 hertz 40 decibels, 3000 hertz 55 decibels, and 4000 hertz 60 decibels, with an average of 46 decibels. The Veteran's left ear tested at 1000 hertz 45 decibels, 2000 hertz 60 decibels, 3000 hertz 70 decibels, and 4000 hertz 70 decibels, with an average of 61 decibels. The Veteran's speech discrimination score was 72 percent in the right ear and 70 percent in the left. The examiner diagnosed the Veteran with bilateral hearing loss. The examiner did not find a permanent positive threshold shrift greater than normal measurement variability at any frequency between 5000 and 6000 hertz for both ears. During the examination the Veteran reported that in the Army he worked with mortars and recoilless rifles. The Veteran stated he had difficulty hearing in adverse listening environments when not using his hearing aids. The examiner stated that the Veteran was positive for occupational noise exposure because the Veteran was a firefighter for twenty plus years.  

In February 2014, the examiner who conducted the Veteran's December 2013 audiological examination provided an addendum opinion after she gained access to the Veteran's records. The examiner opined that the Veteran's hearing loss is less likely than not caused by his military service. The examiner reasoned that the Veteran entered service with hearing within normal limits and at separation had hearing within normal limits, which the examiner stated indicates the Veteran's hearing was good upon separation. The examiner further stated that the Veteran had occupational noise exposure since he was a firefighter. 

The Board finds the December 2013 examination and its accompanying February 2014 addendum opinion probative. The VA examiner reviewed the Veteran's service treatment records, medical records, and claims file before rending opinions. During the December 2013 examination, the audiologist solicited a medical history from the Veteran and conducted a physical examination of the Veteran. The examiner reviewed Veteran's claims file before rendering her February 2014 opinion. The examiner provided an explanation and rationale for her opinion. The Board finds that the opinions are based upon sufficient facts and data, and are consistent with the Veteran's service treatment records. The opinion is therefore probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service. The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The question of causation in this case involves a complex medical issue that the Veteran is not competent to address. 

The Board finds that the Veteran has a current disability of bilateral hearing loss. The Board further finds that the Veteran had acoustic trauma in-service. However, the Board finds that there is no nexus between his acoustic trauma in-service and his current bilateral hearing loss. In this finding the Board relied in the probative February 2014 medical opinion that the Veteran's hearing loss is less likely than not related to military service because he left service with normal hearing and had occupational noise exposure for twenty plus years as a firefighter. 
	
Further the Board finds that the Veteran is not entitled to presumptive service connection for his bilateral hearing loss. There is no evidence in the record that shows that the Veteran's hearing loss began within one year after service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for bilateral hearing loss is denied. 

IV. Service Connection for Tinnitus 

The Veteran contends that he has tinnitus due to noise exposure during service. The Veteran stated that firing weapons contributed to his tinnitus. In April 2014, the Veteran stated that he was exposed to explosions from mortar weapons. In December 2015, the Veteran stated that he has been suffering from all of his disabilities claimed (including tinnitus) since leaving service. The Veteran also stated that he fired weapons that contributed to his bilateral hearing loss. 

A review of the service treatment records shows no complaints of tinnitus. The Veteran denied any ear trouble upon separation from service.

In December 2013, the Veteran underwent a VA tinnitus examination.  The Veteran stated in that examination that he had constant bilateral tinnitus for many years. The examiner could not provide an etiology opinion because she did not have access to the Veteran's claim file. However in February 2014, the examiner who conducted the December 2013 examination provided an addendum opinion, after gaining access to the Veteran's file. The examiner opined the Veteran's tinnitus was less likely than not related to his military service. In reaching this conclusion, the examiner reasoned that the Veteran's subjected post-service noise exposure as a fire fighter.

The Board finds that the December 2013 VA audiological examination documents a current diagnosis of tinnitus. As stated above the Board conceded that the Veteran was exposed to acoustic trauma in service. As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service.

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus began upon leaving service, has been recurrent since then, and still exists. The Board finds that the Veteran's statements regarding the noise exposure in-service and experiencing tinnitus symptoms upon leaving service to be competent and credible. The Veteran is competent to testify as to observable symptoms such a ringing in the ears. See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.). The Board finds the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms. The Veteran's lay statements are found to be credible and are confirmed by the circumstances of his service. 

The Board notes that the Board denied the Veteran's claim for bilateral hearing loss because his statements that his hearing loss began upon leaving service were not competent and credible. The Board emphasizes that the difference between the Veteran's claimed hearing loss and tinnitus is that the Veteran is competent to determine if he had ringing in the ears, while he is not competent to determine whether he had hearing loss in accordance with the standards and law VA applies to such cases and more importantly whether the hearing loss he now experiences is etiologically related to the Veteran's acoustic trauma in service, complaints of decreased hearing after service or to intercurrent causes such as post-service acoustic trauma.  That determination requires the skill and expertise of a medical professional trained to make such medical conclusions.  

Therefore, based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to noise in active service and as to whether the tinnitus began during active service. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

V. Service Connection for Back Disability

The Veteran contends that his back disability was caused by carrying heavy weapons while in-service. Service treatment records note that in September 1963 the Veteran experienced low back pain. The Veteran was diagnosed with a low back strain, proscribed pain medication, and given light duty for two days. The Veteran's July 1964 separation examination is silent for any low back complaint or issue. 

VA medical records indicate that the Veteran has been treated for low back pain at since April 2001. VA medical records note that the Veteran reported in April 2003 that his low back pain was work related and that he was a firefighter for 26 years. In May 2004, VA treatment records note that the Veteran reported he had back pain for twenty years. 

In April 1993, the Veteran's private post-service treatment records indicate that the Veteran had a MRI of his lumbar spine. The impression of the Veteran's MRI was that the Veteran had diffused spondylosis, mild retrolisthesis of L2 on L3, large central right paracentral extruded disc herniation at the L5-S1 level effacing the epidural fat with subtle mass effect upon the ventral aspect of the descending right S1 nerve root sleeve, and hermangiomas involving the T11 and L1 vertebrae, possibly at the L5 level as well. In 2000, the Veteran underwent another lumbar MRI which the Veteran's private treatment records showed an impression of moderate to severe degeneration of all the visualized intervertebral discs, with multi-level facet arthritis present, left sided L3-L4 disc herniation, with spinal stenosis, extruded disc fragment appears to arise from the L2-L3 intervertebral disc descending to L3, and board based midline L5-S1 disc protrusion. In March 2002, private treatment records indicate osteophytic ridges and/or disc protrusions in the upper thoracic intervertebral discs. The Veteran's private treatment records indicated that from 2000 to 2013 the Veteran had received treatment for his lumbar spine. 

In December 2015, the Veteran stated that lifting the heavy weapons he used in service is the cause of his back problems. The Veteran also stated that he has been suffering from all of his disabilities claimed (including back pain) since leaving service. In April 2014, the Veteran stated that he had to lift and position the heavy weapons in-service, which caused him to injure his back. The Veteran submitted evidence of the weight of mortars and recoilless rifle weapons. The Board notes that the recoilless rifle is stated to be 462 pounds. 

In March 2013, the Veteran' brother stated that upon the Veteran's return from active duty, the Veteran was in severe pain with a back injury. The Veteran's brother stated that the Veteran suffered all his life from the injury he sustained while in-service.

In December 2013, the Veteran underwent a VA thoracolumbar spine examination. The Veteran stated that in service he picked up a mortar and that he twisted his back. The Veteran stated that he was given medication and that he was down for a couple of days. The Veteran stated after service he worked construction where he lifted things and his back always bothered him. The Veteran reported that he became a firefighter and that while he worked as a fire fighter he had back injuries "quite a few times." The Veteran stated he eventually left his job as a firefighter on disability for his back.  The Veteran reported specifically that he had an on the job back injury in December 1992, after which he could no longer work. The examiner opined that it is less likely than not that the Veteran's lumbar spine condition is related to his back sprain he had in service in 1963. The examiner reasoned that the Veteran's documented sprain apparently resolved with treatment and a few days rest. The examiner stated that the Veteran's service records do not show any permanent findings and that the Veteran's separation examination did not document any complaints of the back or spine problems. Further, the examiner reasoned that Veteran engaged in occupations that required a level of fitness he would not have been able to do if he had sustained a disabling back injury in-service. Finally, the examiner reasoned that there are no records of treatment to the back until after the work related back injury as a firefighter in 1992. The examiner finally reasoned that the positive findings and clinical examinations and radiographic examinations can be attributed to the multiple back injuries the Veteran reported to have while in the workplace, including the disabling injuring in 1992. 

The Board finds the opinion of the December 2013 VA examiner to be persuasive and probative in finding that the current low back disability is not related to service. The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a low back disability in-service. The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current low back disability is related to service. The Board finds this opinion is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board further finds that while the Veteran (as is his brother) is competent to report when he first experienced back pain, he is not competent to diagnose a lumbar spine disorder or determine whether particular symptoms are the result of a lumbar spine disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The Board also finds that the Veteran and his brother's statements that the Veteran had suffered from back pain upon leaving service is not a credible statement. The Veteran was able to work in a physically demanding job for twenty plus years. The Veteran's reported history is that his back pain began after an injury from his post-service work. The Veteran also reported in VA medical records in 2004 that his pain began twenty years earlier, which would be sometime in 1984, not during service. Therefore, the Board finds that the lay statements that the Veteran has had continuous back pain since leaving service is not probative. 

The Board finds there is no competent and credible evidence of arthritis of the lumbar spine in service or within one year following discharge from service. The earliest probative evidence of the Veteran's back condition was in 1993.Therefore, the Veteran's back arthritis cannot be presumed to be caused by service. Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service, because the December 2013 examiner opined that the Veteran's current back injury is not at least as likely or not related to his back sprain in service. Accordingly, service connection for a low back disability is denied.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the osteoarthritis and degenerative disc disease of the back is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for osteoarthritis and degenerative disc disease of the back is denied. 


ORDER

Service connection for a back disability to include osteoarthritis and degenerative disc disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that a determination on the Veteran claim for TDIU would be premature as the AOJ has not yet given an opportunity to rate the Veteran's now service-connected tinnitus. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a rating decision assigning an initial disability rating for the Veteran's tinnitus, for which he is herein awarded service connection.

2. Readjudicate the claim on appeal in light of all of the evidence of record-to include whether the procedures for extraschedular consideration, pursuant to 38 C.F.R. § 4.16 (b), are invoked. If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


